Opinion issued June 29, 2006







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01052-CR
____________

JESSICA ANN MILLIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 01CR2231



MEMORANDUM  OPINION
   We abated the above referenced  appeal and remanded the case to the trial
court to conduct a hearing to  determine whether or not appellant desired to prosecute
the appeal.   
 On May 1, 2006, the trial court conducted a hearing and the supplemental
record of that hearing has been filed in this Court.  Therefore, we order the appeal
reinstated.
	Appellant's counsel, George A. Young, testified at the May 1, 2006 hearing
that  appellant Jessica Ann Millis told him on several occasions that she wished to
withdraw this appeal.  Counsel Young  gave the trial court a letter from appellant
wherein she stated  "I am waiting for a paroles decision...on my release date...I do
hope that this appeal has been dropped because I do not want back on probation."  
At the conclusion of the hearing, the trial court made the following findings:
		(1)   Appellant sent a letter to Mr. Young requesting that
the appeal be dismissed.

		(2)  Mr. Young received a phone call from appellant
approximately two to three months ago in which appellant
asked whether Mr. Young had taken the necessary steps to
have the appeal dismissed.

		(3)   Mr. Young does not have an address from appellant
who is a transient person and therefore was unable to
secure her signature on a motion to dismiss.

		(4)   The trial court recommends to the Court of Appeals
that the appeal be dismissed as the trial court finds that
appellant no longer desires to pursue the appeal.


 Appellant has not filed a written motion to withdraw the appeal that
complies with  Rule 42.2(a) of the Texas Rules of Appellate Procedure.  See Tex. R.
App. P. 42.2(a).  However, given appellant's expressed desire to forego pursuit of this
appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not yet issued
a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
					PER CURIAM

Panel consists of Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).